STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (this "Agreement"), dated as of July 19, 2006, among
Atlantic Professional Association, Inc., as agent (the “Agent”) of the
purchasers listed on Schedule A annexed hereto (the “Purchasers”), friendlyway
Corporation, a Nevada corporation (the "Company"), and Kenneth Upcraft (the
"Pledgor").
 
BACKGROUND
 
The Company has entered into a Securities Purchase Agreement, dated as of June
14, 2006 (as amended, modified, restated or supplemented from time to time, the
"Securities Purchase Agreement"), pursuant to which the Purchasers provided or
will provide certain financial accommodations to the Company.
 
In order to induce the Purchasers to provide the financial accommodations
described in the Securities Purchase Agreement, the Pledgor, who expressly
acknowledges good and valuable consideration based on his financial interest in
the Company and the benefits that are derived from the SPA, has agreed to pledge
and grant a security interest in the collateral described herein to the Agent on
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.  Defined Terms. All capitalized terms used herein which are not defined shall
have the meanings given to them in the Securities Purchase Agreement.
 
2.  Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of (the following clauses (a) and (b), collectively, the
"Indebtedness") (a) the obligations under the Securities Purchase Agreement and
the Related Agreements referred to in the Securities Purchase Agreement (the
Securities Purchase Agreement and the Related Agreements, as each may be
amended, restated, modified and/or supplemented from time to time, collectively,
the "Documents") and (b) all other indebtedness, obligations and liabilities of
the Pledgor to the Purchasers whether now existing or hereafter arising, direct
or indirect, liquidated or unliquidated, absolute or contingent, due or not due
and whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise (in each case, irrespective of the genuineness,
validity, regularity or enforceability of such Indebtedness, or of any
instrument evidencing any of the Indebtedness or of any collateral therefor or
of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of such Indebtedness in
any case commenced by or against the Pledgor under Title 11, United States Code,
including, without limitation, obligations or indebtedness of the Pledgor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Indebtedness but for the commencement of such case), the Pledgor
hereby pledges, assigns, hypothecates, transfers and grants a security interest
to Agent in all of the following (the "Collateral"):

1

--------------------------------------------------------------------------------


 
(a)  the shares of stock set forth on Schedule A annexed hereto and expressly
made a part hereof (together with any additional shares of stock or other equity
interests acquired by the Pledgor, the "Pledged Stock"), the certificates
representing the Pledged Stock and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Stock;
 
(b)  all additional shares of stock of any issuer (each, an "Issuer") of the
Pledged Stock from time to time acquired by Pledgor in any manner, including,
without limitation, stock dividends or a distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off (which
shares shall be deemed to be part of the Collateral), and the certificates
representing such additional shares, and all dividends, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares; and
 
(c)  all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3.  Delivery of Collateral. All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of the Agent
pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Agent. The Pledgor hereby authorizes the Issuer upon demand by the Agent to
deliver any certificates, instruments or other distributions issued in
connection with the Collateral directly to the Agent, in each case to be held by
the Agent, subject to the terms hereof. Upon an Event of Default (as defined
below) under the Note that has occurred and is continuing beyond any applicable
grace period, the Agent shall have the right, during such time in its discretion
and without notice to the Pledgor, to transfer to or to register in the name of
the Agent or any of its nominees any or all of the Pledged Stock. In addition,
the Agent shall have the right at such time to exchange certificates or
instruments representing or evidencing Pledged Stock for certificates or
instruments of smaller or larger denominations.
 
4.  Representations and Warranties of the Company and Pledgor. The Company and
Pledgor each, severally and not jointly, represents and warrants to the Agent
(which representations and warranties shall be deemed to continue to be made
until all of the Indebtedness has been paid in full and each Document and each
agreement and instrument entered into in connection therewith has been
irrevocably terminated) that:
 
(a)  the execution, delivery and performance by Company and Pledgor of this
Agreement and the pledge of the Collateral hereunder do not and will not result
in any material violation of any material agreement, indenture, instrument,
license, judgment, decree, order, law, statute, ordinance or other governmental
rule or regulation applicable to the Company or Pledgor;

2

--------------------------------------------------------------------------------


 
(b)  this Agreement constitutes the legal, valid, and binding obligation of the
Company and Pledgor, enforceable against them in accordance with its terms;
 
(c)  (i) all Pledged Stock owned by Pledgor is set forth on Schedule A hereto
and (ii) Pledgor is the direct and beneficial owner of each share of the Pledged
Stock set forth opposite his name;
 
(d)  all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable;
 
(e)  no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Agent of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(f)  there are no pending or, to the best of the Company’s or Pledgor's
knowledge, threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral;
 
(g)  Pledgor has the requisite power and authority to enter into this Agreement
and to pledge and assign the Collateral to the Agent in accordance with the
terms of this Agreement;
 
(h)  Pledgor owns each item of the Collateral and, except for the pledge and
security interest granted to the Agent hereunder, the Collateral shall be,
immediately following the closing of the transactions contemplated by the
Documents, free and clear of any other security interest, pledge, claim, lien,
charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, "Liens");
 
(i)  there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties;
 
(j)  none of the Pledged Stock has been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject; and
 
(k)  the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in the Agent all rights of Pledgor in the
Collateral as contemplated by this Agreement.
 
5.  Covenants. Pledgor covenants that, until the Indebtedness shall be satisfied
in full and each Document and each agreement and instrument entered into in
connection therewith is irrevocably terminated:

3

--------------------------------------------------------------------------------


 
(a)  Pledgor will not sell, assign, transfer, convey, or otherwise dispose of
his rights in or to the Collateral or any interest therein; nor will Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby;
 
(b)  Pledgor will, at his expense, defend the Agent's right, title and security
interest in and to the Collateral against the claims of any other party; and
 
(c)  Pledgor shall at any time, and from time to time, upon the written request
of the Agent, execute and deliver such further documents and do such further
acts and things as the Agent may reasonably request in order to effect the
purposes of this Agreement including, but without limitation, delivering to the
Agent upon the occurrence of an Event of Default irrevocable proxies in respect
of the Collateral in form satisfactory to the Agent. Until receipt thereof, upon
an Event of Default that has occurred and is continuing beyond any applicable
grace period, this Agreement shall constitute Pledgor's proxy to the Agent or
its nominees to vote all shares of Collateral then registered in such Pledgor's
name.
 
6. Voting Rights and Dividends. In addition to the Agent's rights and remedies
set forth in Section 8 hereof, in case an Event of Default shall have occurred
and be continuing, beyond any applicable cure period, the Agent shall (i) be
entitled to vote the Collateral, (ii) be entitled to give consents, waivers and
ratifications in respect of the Collateral (Pledgor hereby irrevocably
constituting and appointing the Agent, with full power of substitution, the
proxy and attorney-in-fact of Pledgor for such purposes) and (iii) be entitled
to collect and receive for its own use cash dividends paid on the Collateral.
Pledgor shall not be permitted to exercise or refrain from exercising any voting
rights or other powers if, in the reasonable judgment of the Agent, such action
would have a material adverse effect on the value of the Collateral or any part
thereof; and, provided, further, that Pledgor shall give at least five (5) days'
written notice of the manner in which Pledgor intends to exercise, or the
reasons for refraining from exercising, any voting rights or other powers other
than with respect to any election of directors and voting with respect to any
incidental matters. Following the occurrence of an Event of Default, all
dividends and all other distributions in respect of any of the Collateral, shall
be delivered to the Agent to hold as Collateral and shall, if received by
Pledgor, be received in trust for the benefit of the Agent, be segregated from
the other property or funds of Pledgor, and be forthwith delivered to the Agent
as Collateral in the same form as so received (with any necessary endorsement).
 
7.  Event of Default. An Event of Default shall be deemed to have occurred and
may be declared by the Agent upon the happening of any of the following events:
 
(a) An "Event of Default" under any Document or any agreement or note related to
any Document shall have occurred and be continuing beyond any applicable cure
period;
 
(b) Pledgor shall default in the performance of any of his obligations under any
agreement between Pledgor and the Agent, including, without limitation, this
Agreement, and such default shall not be cured for a period of forty-five (45)
days after the occurrence thereof;

4

--------------------------------------------------------------------------------


 
   (c) Any representation or warranty of Pledgor made herein, in any Document or
in any agreement, statement or certificate given in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false or misleading in
any material respect;
 
(d) Any portion of the Collateral is subjected to levy of execution, attachment,
or other judicial process; or any portion of the Collateral is the subject of a
claim (other than by the Agent) of a Lien or other right or interest in or to
the Collateral and such levy or claim shall not be cured, disputed or stayed
within a period of fifteen (15) business days after the occurrence thereof; or
 
(e) Pledgor shall (i) not apply for consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, or fail to have dismissed, within sixty (60) days,
any petition filed against it in any involuntary case under such bankruptcy
laws, or (vii) take any action for the purpose of effecting any of the
foregoing.
 
8.  Remedies. In case an Event of Default shall have occurred and be declared by
the Agent, the Agent may:
 
(a) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;
 
(b) Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as they may determine, all without liability except to account
for property actually received by it; and
 
(c) Subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by the
Agent, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Agent in its sole discretion may determine, or as may be required by
applicable law.

5

--------------------------------------------------------------------------------


 
Pledgor hereby waives and releases any and all right or equity of redemption,
whether before or after sale hereunder. At any such sale, unless prohibited by
applicable law, the Agent may bid for and purchase the whole or any part of the
Collateral so sold free from any such right or equity of redemption. All moneys
received by the Agent hereunder whether upon sale of the Collateral or any part
thereof or otherwise shall be held by the Agent and applied by it as provided in
Section 9 hereof. No failure or delay on the part of the Agent in exercising any
rights hereunder shall operate as a waiver of any such rights nor shall any
single or partial exercise of any such rights preclude any other or future
exercise thereof or the exercise of any other rights hereunder. The Agent shall
have no duty as to the collection or protection of the Collateral or any income
thereon nor any duty as to preservation of any rights pertaining thereto, except
to apply the funds in accordance with the requirements of Section 9 hereof. The
Agent may exercise its rights with respect to property held hereunder without
resort to other security for or sources of reimbursement for the Indebtedness.
In addition to the foregoing, the Agent shall have all of the rights, remedies
and privileges of a secured party under the Uniform Commercial Code of New York
regardless of the jurisdiction in which enforcement hereof is sought.
 
9.  Private Sale. Pledgor recognizes that the Agent may be unable to effect (or
to do so only after delay which would adversely affect the value that might be
realized from the Collateral) a public sale of all or part of the Collateral by
reason of certain prohibitions contained in the Securities Act, and may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor agrees that any such private sale may be
at prices and on terms less favorable to the seller than if sold at public sales
and that such private sales shall be permitted if otherwise made in a
commercially reasonable manner. Pledgor agrees that the Agent has no obligation
to delay sale of any Collateral for the period of time necessary to permit the
Issuer to register the Collateral for public sale under the Securities Act.
 
10.  Proceeds of Sale. The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Agent as follows:
 
(a) First, to the payment of all costs, reasonable expenses and charges of the
Agent and to the reimbursement of the Agent for the prior payment of such costs,
reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral), the
expenses of any taking, attorneys' fees and reasonable expenses, court costs,
any other fees or expenses incurred or expenditures or advances made by the
Agent in the protection, enforcement or exercise of its rights, powers or
remedies hereunder;

6

--------------------------------------------------------------------------------


 
(b) Second, to the payment of the Indebtedness, in whole or in part, in such
order as the Agent may elect, whether or not such Indebtedness is then due;
 
(c) Third, to such persons, firms, corporations or other entities as required by
applicable law including, without limitation, Section 9-504(1)(c) of the UCC;
and
 
(d) Fourth, to the extent of any surplus to the Pledgor or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
Pledgor shall be liable for the deficiency plus the reasonable costs and fees of
any attorneys employed by the Agent to collect such deficiency.
 
11.  Waiver of Marshaling. Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
12.  No Waiver. Any and all of the Agent's rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by the Agent in reference to any of the Indebtedness.
Pledgor hereby waives all notice of any such delay, extension, release,
substitution, renewal, compromise or other indulgence, and hereby consents to be
bound hereby as fully and effectively as if Pledgor had expressly agreed thereto
in advance. No delay or extension of time by the Agent in exercising any power
of sale, option or other right or remedy hereunder, and no failure by the Agent
to give notice or make demand, shall constitute a waiver thereof, or limit,
impair or prejudice the Agent's right to take any action against Pledgor or to
exercise any other power of sale, option or any other right or remedy.
 
13.  Expenses. The Collateral shall secure, and Pledgor shall pay to the Agent
on demand, from time to time, all reasonable costs and expenses, (including but
not limited to, reasonable attorneys' fees and costs, taxes, and all transfer,
recording, filing and other charges) of, or incidental to, the custody, care,
transfer, administration of the Collateral or any other collateral, or in any
way relating to the enforcement, protection or preservation of the rights or
remedies of the Agent under this Agreement or with respect to any of the
Indebtedness.
 
14.  The Agent Appointed Attorney-In-Fact and Performance by the Agent. Upon the
occurrence of an Event of Default, Pledgor hereby irrevocably constitutes and
appoints the Agent as Pledgor's true and lawful attorney-in-fact, with full
power of substitution, to execute, acknowledge and deliver any instruments and
to do in Pledgor's name, place and stead, all such acts, things and deeds for
and on behalf of and in the name of Pledgor, which Pledgor could or might do or
which the Agent may deem necessary, desirable or convenient to accomplish the
purposes of this Agreement, including, without limitation, to execute such
instruments of assignment or transfer or orders and to register, convey or
otherwise transfer title to the Collateral into the Agent's name. Pledgor hereby
ratifies and confirms all that said attorney-in-fact may so do and hereby
declares this power of attorney to be coupled with an interest and irrevocable.
If Pledgor fails to perform any agreement herein contained, the Agent may
themselves perform or cause performance thereof, and any costs and expenses of
the Agent incurred in connection therewith shall be paid by the Pledgor as
provided in Section 9 hereof.

7

--------------------------------------------------------------------------------


 
15. Waivers.
 
(a) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED OR DELIVERED BY
THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS
THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
16.  Recapture. Notwithstanding anything to the contrary in this Agreement, if
the Agent receive any payment or payments on account of the Indebtedness, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any other party under the United States Bankruptcy Code,
as amended, or any other federal or state bankruptcy, reorganization, moratorium
or insolvency law relating to or affecting the enforcement of creditors' rights
generally, common law or equitable doctrine, then to the extent of any sum not
finally retained by the Agent, Pledgor's obligations to the Agent shall be
reinstated and this Agreement shall remain in full force and effect (or be
reinstated) until payment shall have been made to the Agent, which payment shall
be due on demand.
 
17.  Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
 
18.  Miscellaneous.
 
(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.
 
8

--------------------------------------------------------------------------------


 
(b) No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.
 
(c) In the event that any provision of this Agreement or the application thereof
to Pledgor or any circumstance in any jurisdiction governing this Agreement
shall, to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall the same
affect the validity or enforceability of any other provision of this Agreement.
 
(d) This Agreement shall be binding upon Pledgor, and Pledgor's successors and
assigns, and shall inure to the benefit of the Agent and their successors and
assigns.
 
(e) Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Securities Purchase Agreement.
 
(f) This Agreement shall be governed by and construed and enforced in all
respects in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.
 
(g) PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL PURPOSES IN
CONNECTION WITH THIS AGREEMENT. ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK. PLEDGOR FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. PLEDGOR
WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON
AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED
UPON FORUM NON CONVENIENS.

9

--------------------------------------------------------------------------------


 
(h) It is understood and agreed that any person or entity that desires to become
a Pledgor hereunder, or is required to execute a counterpart of this Stock
Pledge Agreement after the date hereof pursuant to the requirements of any
Document, shall become a Pledgor hereunder by (x) executing a Joinder Agreement
in form and substance satisfactory to the Agent, (y) delivering supplements to
such exhibits and annexes to such Documents as the Agent shall reasonably
request and (z) taking all actions as specified in this Agreement as would have
been taken by such Pledgor had it been an original party to this Agreement, in
each case with all documents required above to be delivered to the Agent and
with all documents and actions required above to be taken to the reasonable
satisfaction of the Agent.
 
(i) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.
 
(j) All rights of the Purchasers hereunder may be exercised by the Agent, as
their agent.
 
[Remainder of Page Intentionally Left Blank]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 

        /S/ KEN UPCRAFT  

--------------------------------------------------------------------------------

Kenneth Upcraft

 

       
FRIENDLYWAY CORPORATION
 
   
   
  By:   /S/ KEN UPCRAFT  

--------------------------------------------------------------------------------

Kenneth Upcraft, President & CEO

 

        ATLANTIC PROFESSIONAL ASSOCIATION, INC.  
   
   
  By:   /S/ LAWRENCE S. ACKERMAN  

--------------------------------------------------------------------------------

Larry Ackerman, President

   
11

--------------------------------------------------------------------------------



SCHEDULE A to the Stock Pledge Agreement
 
Pledged Stock


Pledgor
 
Issuer
 
Class of Stock
 
Stock Certificate Number
 
Par Value
 
Number of Shares
                     
Kenneth Upcraft
 
friendlyway Corporation
 
Common
 
10004
 
$.001
 
7,000,000

 
 
12

--------------------------------------------------------------------------------

